

Exhibit 10.1

DOLLAR TREE, INC.

AMENDED AND RESTATED 2011 OMNIBUS INCENTIVE PLAN

1.                                      Establishment, Purpose and Term of Plan.
 
1.1                                             Establishment.   The Dollar
Tree, Inc. Omnibus Incentive Plan (the "Plan") is hereby established effective
as of March 17, 2011, being the date the Plan was adopted by the Board (the
"Effective Date"). The Plan was approved by the shareholders of the Company on
June 16, 2011 (the "Approval Date"). The Plan constitutes the merger of the
Dollar Tree, Inc. 2003 Equity Incentive Plan, the Dollar Tree, Inc. 2003
Non-Employee Director Stock Option Plan and the Dollar Tree, Inc. 2004 Executive
Officer Equity Plan (the "Prior Plans") effective as of the Approval Date.
Notwithstanding the foregoing, all grants of any awards under the Prior Plans
before the Approval Date shall be governed under the terms and conditions of the
Prior Plans. This Plan also replaces and supersedes the 2004 Executive Officer
Cash Bonus Plan (the "Cash Bonus Plan") as of the Approval Date; provided,
however, all grants of any awards under the Cash Bonus Plan before the Approval
Date shall be governed under the terms and conditions of the Cash Bonus Plan.
The Plan is amended and restated as set forth herein primarily to reflect
legislative changes to Section 162(m) (as defined herein).
 
1.2                                             Purpose.  The purposes of the
Plan are to (i) advance the interests of the Company and its shareholders by
providing incentives to attract, retain and reward persons performing services
for the Member Companies; (ii) to motivate Participants, by means of appropriate
incentives, to contribute to the growth and profitability of the Member
Companies; (iii) provide incentive compensation opportunities that are
competitive with those of similar companies; and (iv) further identify
Participants’ interests with those of the Company’s shareholders through
compensation that is based on the Company’s stock.  The Company intends that
Awards granted pursuant to the Plan be exempt from or comply with Section 409A,
and the Plan shall be construed and interpreted as necessary to achieve that
intent.
 
1.3                                             Term of Plan.  The Plan shall
continue in effect until its termination by the Committee; provided, however,
that, to the extent required by applicable law, all Awards shall be granted, if
at all, within ten (10) years from the date the Plan is adopted by the Board.
 
2.                                      Definitions and Construction.
 
2.1                                 Definitions.  Whenever used herein, the
following capitalized terms shall have their respective meanings set forth
below:
 
(a)                                              “Affiliate” means (i) an
entity, other than a Parent Corporation, that directly, or indirectly through
one or more intermediary entities, controls the Company or (ii) an entity, other
than a Subsidiary Corporation, that is controlled by the Company directly or
indirectly through one or more intermediary entities.  For this purpose, the
term “control” (including the term “controlled by”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of the relevant entity, whether through the ownership of voting
securities, by contract or otherwise.
 
(b)                                             “Award” means any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Performance
Bonus, Performance Unit, or Other Award granted under the Plan.
 
(c)                                              “Award Agreement” means a
written or electronic agreement between the Company and a Participant setting
forth the terms, conditions and restrictions of the Award granted to the
Participant.




--------------------------------------------------------------------------------




 
(d)                                             “Board” means the Board of
Directors of the Company.
 
(e)                                              “Cause” means, unless such term
or an equivalent term is otherwise defined with respect to an Award in the
Participant’s Award Agreement or by a written contract of employment or service,
any of the following: (i) the Participant’s theft, dishonesty, willful
misconduct, breach of fiduciary duty for personal profit, or falsification of
any Member Company documents or records that has a material adverse effect on a
Member Company; (ii) the Participant’s material failure to abide by a Member
Company’s code of conduct or other policies (including, without limitation,
policies relating to confidentiality and reasonable workplace conduct);
(iii) the Participant’s unauthorized use, misappropriation, destruction or
diversion of any tangible or intangible asset or corporate opportunity of a
Member Company (including, without limitation, the Participant’s improper use or
disclosure of a Member Company’s confidential or proprietary information);
(iv) any intentional act by the Participant which has a material detrimental
effect on a Member Company’s reputation or business; (v) the Participant’s
repeated failure or inability to perform any reasonable assigned duties after
written notice from a Member Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Participant of any
employment, service, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a Member Company, which breach is
not cured pursuant to the terms of such agreement; or (vii) the Participant’s
conviction (including any plea of guilty or nolo contendere) of any criminal act
involving fraud, dishonesty, misappropriation or moral turpitude which has a
material adverse effect on a Member Company or which impairs the Participant’s
ability to perform his or her duties with a Member Company.
 
(f)                                                “Change in Control” means,
unless such term or an equivalent term is otherwise defined in the Award
Agreement of a Participant who is not a “named executive officer” as defined
under Item 402(a)(3) of Regulation S-K of the Exchange Act, the occurrence of
any of the following:
 
(i)                                                 The sale, exchange or other
transfer of all or substantially all of the assets of the Company (in one
transaction or in a series of related transactions) to a corporation that is not
controlled by the Company; or
 
(ii)                                              The liquidation or dissolution
of the Company; or
 
(iii)                                           A successful tender offer for
the Stock of the Company, after which the tendering party holds more than 50% of
the issued and outstanding Stock of the Company; or
 
(iv)                                          A merger, consolidation, share
exchange, or other transaction to which the Company is a party pursuant to which
the holders of all the shares of Stock outstanding prior to such transaction do
not hold, directly or indirectly, at least 50% of the outstanding shares of the
surviving company after the transaction.
 
Notwithstanding the foregoing:
 
(i)                                     With respect to an Employee who entered
into a retention agreement with the Company prior to the date the Company’s
shareholders first approve this Plan, the term “Change in Control” shall have
the meaning set forth in such retention agreement and no provision of this Plan
shall abrogate any provision or right set forth in such retention agreement; and
 
(ii)                                  To the extent that any amount constituting
Section 409A Deferred Compensation would become payable under this Plan by
reason of a Change in Control, such amount shall become payable only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion




--------------------------------------------------------------------------------




of the assets of the Company within the meaning of Section 409A and Treasury
Regulations § 1.409A-3(i)(5)(v), (vi) & (vii).
 
(g)                                             “Code” means the Internal
Revenue Code of 1986, as amended, and any applicable regulations promulgated
thereunder.
 
(h)                                             “Committee” means a committee
appointed by the Board pursuant to Section 3 of the Plan.
 
(i)                                                 “Company” means Dollar
Tree, Inc., a Virginia corporation, or any successor corporation thereto.
 
(j)                                                 “Consultant” means a natural
person engaged to provide consulting or advisory services (other than as an
Employee or a Director) to a Member Company.
 
(k)                                              “Covered Employee” means an
Employee who is a “covered employee” as defined under Section 162(m).
 
(l)                                                 “Director” means a member of
the Board.
 
(m)                                           “Disability” means the permanent
and total disability of a person within the meaning of Section 22(e)(3) of the
Code.
 
(n)                                             “Dividend Equivalent
Right” means the right of a Participant, granted at the discretion of the
Committee or as otherwise provided by the Plan, to receive a credit for the
account of such Participant in an amount equal to the cash dividends paid on one
share of Stock for each share of Stock represented by an Award held by such
Participant.
 
(o)                                             “Employee” means any natural
person treated as a common law employee in the personnel records of a Member
Company.  The Company shall determine in the exercise of its discretion whether
an individual has become or has ceased to be an Employee and the effective date
of such individual’s employment or termination of employment, as the case may
be.  For purposes of an individual’s rights, if any, under the terms of the Plan
as of the time of the Company’s determination of whether or not the individual
is an Employee, all such determinations by the Company shall be final, binding
and conclusive as to such rights, if any, notwithstanding that the Company or
any court of law or governmental agency subsequently makes a contrary
determination as to such individual’s status as an Employee.  Service as a
Director or payment of a director’s fee by a Member Company shall not be
sufficient to constitute “employment” by a Member Company.
 
(p)                                             “Exchange Act” means the
Securities Exchange Act of 1934, as amended.
 
(q)                                             “Fair Market Value” means, as of
any date, the value of a share of Stock determined as follows:
 
(i)                                                 If the principal market for
the Stock is a national securities exchange or the NASDAQ Stock Market, then the
“Fair Market Value” as of that date shall be the closing sale price of the Stock
on the principal exchange or market on which the Stock is then listed or
admitted to trading on such date.
 
(ii)                                              If sale prices are not
available or if the principal market for the Stock is not a national securities
exchange and the Stock is not quoted on the NASDAQ Stock Market, the average
between the highest bid and lowest asked prices for the Stock on such day as
reported on the NASDAQ OTC Bulletin Board Service or by the National Quotation
Bureau, Incorporated or a comparable service.




--------------------------------------------------------------------------------




 
(iii)                                           If the day is not a business
day, and as a result, paragraphs (i) and (ii) next above are inapplicable, the
Fair Market Value of the Stock shall be determined as of the immediately
preceding business day.  If paragraphs (i) and (ii) next above are otherwise
inapplicable, then the Fair Market Value of the Stock shall be determined in
good faith by the Committee subject to the applicable requirements, if any, of
Section 409A of the Code.
 
(r)                                                “Incentive Stock
Option” means an Option intended to qualify (as set forth in the Award
Agreement) as an incentive stock option within the meaning of Section 422(b) of
the Code.
 
(s)                                              “Insider” means an Officer, a
Director of the Company or other person whose transactions in Stock are subject
to Section 16 of the Exchange Act.
 
(t)                                                “Insider Trading
Policy” means the written policy of the Company pertaining to the purchase,
sale, transfer or other disposition of the Company’s equity securities by
Directors, Officers, Employees or other service providers who may possess
material, nonpublic information regarding the Company or its securities.
 
(u)                                             “Member Company” or “Member
Companies” means the Company, any Parent Corporation or Subsidiary Corporation
and, to the extent designated by the Board, any Affiliate.
 
(v)                                             “Net-Exercise” means a procedure
by which the Participant will be issued a number of whole shares of Stock upon
the exercise of an Option determined in accordance with the following formula:
 
N = X(A-B)/A, where
 
“N” = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;
 
“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;
 
“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and
 
“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)
 
(w)                                           “Non-Employee Director” means a
Director who, as of the day following each year’s date of the annual
shareholders meeting, is not an Employee of a Member Company or an Affiliate.
 
(x)                                               “Non-Employee Director
Option” means a Nonstatutory Stock Option granted to a Non-Employee Director
under Section 6.7 of the Plan.
 
(y)                                             “Nonstatutory Stock
Option” means an Option not intended to be (as set forth in the Award
Agreement), or which does not qualify as, an incentive stock option within the
meaning of Section 422(b) of the Code.
 
(z)                                               “Officer” means any person
designated by the Board as an officer of the Company or a Member Company.
 
(aa)                                        “Option” means a right granted under
Section 6 to purchase Stock pursuant to the terms and conditions of the Plan.




--------------------------------------------------------------------------------




 
(bb)                                      “Parent Corporation” means any present
or future “parent corporation” of the Company, as defined in Section 424(e) of
the Code.
 
(cc)                                        “Participant” means any eligible
person under Section 5 who has one or more outstanding Awards.
 
(dd)                                      “Performance Bonus” means an Award of
a cash bonus under Section 10 of the Plan.
 
(ee)                                        “Performance Criteria” means one or
more criteria that the Committee shall select and define for purposes of setting
performance goals for a Performance Period. The Performance Criteria that will
be used to establish such performance goals may be based on any one of, or
combination of, the performance measures selected by the Committee, including
the following, relating to a Member Company or Affiliate or any combination of
one or more Member Companies or Affiliates: (i) earnings per share;
(ii) earnings (including EBIT or EBITDA); (iii) net earnings; (iv) total
shareholder return; (v) return on equity; (vi) return on assets; (vii) return on
investment; (viii) return on capital employed; (ix) operating margin; (x) gross
margin; (xi) operating income; (xii) pre-tax profit; (xiii) operating cash flow;
(xiv) revenue; (xv) revenue growth; (xvi) expenses; (xvii) improvement in or
attainment of expense levels; (xviii) improvement in or attainment of working
capital levels; (xix) economic value added; (xx) market share; (xxi) cash flow
per share; (xxii) share price performance; and (xxiii) debt reduction.
Performance goals may be stated in terms of an improvement in any of the
foregoing. Partial achievement of the specified criteria may result in the
payment or vesting corresponding to the degree of achievement only as specified
in writing by the Committee.
 
(ff)                                            “Performance Period” means one
or more fiscal years of the Company, or such other specific period of time set
by the Committee, over which the attainment of one or more performance goals
will be measured for the purpose of determining a designated Covered Employee’s
right to and the payment of an Award.
 
(gg)                                      “Restricted Stock Award” means an
Award of Stock subject to such restrictions and Vesting Conditions as
established by the Committee pursuant to Section 8 of the Plan.
 
(hh)                                      “Restricted Stock Unit” means a right
granted to a Participant pursuant to Section 9 of the Plan to receive the value
of a share of Stock on a date determined in accordance with the provisions of
Section 9 and the Participant’s Award Agreement. For the avoidance of doubt, the
term of Restricted Stock Unit hereunder includes those rights granted under the
Company’s (a) Restricted Stock Unit Agreement, (b) Performance Stock Unit
Agreement, and (c) that portion of the Long-Term Performance Plan Award
Agreement denominated in Restricted Stock Unit.
 
(ii)                                              “Rule 16b-3” means Rule 16b-3
under the Exchange Act, as amended from time to time, or any successor rule or
regulation.
 
(jj)                                              “Section 162(m)” means
Section 162(m) of the Code and any successor provision.
 
(kk)                                        “Section 409A” means Section 409A of
the Code and any successor provision.
 
(ll)                                              “Section 409A Deferred
Compensation” means compensation provided pursuant to the Plan that constitutes
deferred compensation subject to and not exempted from the requirements of
Section 409A.
 
(mm)                                  “Securities Act” means the Securities Act
of 1933, as amended.




--------------------------------------------------------------------------------




 
(nn)                                      “Service” means a Participant’s
employment or service with the Member Companies, whether in the capacity of an
Employee, a Director or a Consultant.  Unless otherwise determined by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant provides service to
the Member Companies or a transfer between Member Companies, provided that there
is no interruption or termination of the Participant’s Service.  Furthermore, a
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company; provided that for purposes of determining whether an
Option is an Incentive Stock Option, an Employee’s Service will be treated as
terminating three (3) months after such Employee went on a leave (or for an
Employee with a Disability, one (1) year after such Employee went on leave),
unless such Employee’s right to return to active employment is guaranteed by
statute or contract.  Notwithstanding the foregoing, unless otherwise designated
by the Company or required by law, a leave of absence shall not be treated as
Service for purposes of determining vesting under the Participant’s Award
Agreement.  A Participant’s Service shall be deemed to have terminated either
upon an actual termination of Service or upon the corporation for which the
Participant performs Service ceasing to be a Member Company.  Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of and reason for
such termination.
 
(oo)                                      “Stock” means the common stock of the
Company, as adjusted from time to time in accordance with Section 4.5.
 
(pp)                                      “Stock Appreciation Right” means an
Award, granted alone or in tandem with an Option, that pursuant to Section 7 of
the Plan is designated as a Stock Appreciation Right.
 
(qq)                                      “Stock Award” means any Option, Stock
Appreciation Right, Restricted Stock Award, and Restricted Stock Unit or, to the
extent designated by the Committee in an Award Agreement, any Performance Unit
or Other Award.
 
(rr)                                            “Subsidiary Corporation” means
any present or future “subsidiary corporation” of the Company, as defined in
Section 424(f) of the Code.
 
(ss)                                        “Vesting Conditions” mean those
conditions established in accordance with the Plan prior to the satisfaction of
which shares subject to an Award remain subject to forfeiture or a repurchase
option in favor of the Company upon the Participant’s termination of Service.
 
2.2                                             Construction.  Captions and
titles contained herein are for convenience only and shall not affect the
meaning or interpretation of any provision of the Plan.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.
 
3.                                      Administration.
 
3.1                                             Committee.  The authority to
operate and administer the Plan shall be vested in a committee appointed by the
Board.  The Committee shall consist solely of two or more members of the Board
who are “non-employee directors” as defined under Rule 16b-3, and meet such
independence, or other required listing standards, of any applicable securities
exchange that is the principal trading market for the Stock or such other
requirements of applicable law as the Board determines in its discretion from
time to time are necessary for the Committee to administer of the Plan. The
initial Committee will be the Compensation Committee of the Board.  If, at any
time, there is no committee of the Board then authorized or properly constituted
to administer the Plan, the Board shall exercise all of the powers of the
Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers of the Committee at any time.
 




--------------------------------------------------------------------------------




3.2                                             Powers of the Committee.  In
addition to any other powers set forth in the Plan and subject to the provisions
and limitations of the Plan, the Committee shall have the full and final power
and authority, in its discretion:
 
(a)                                  To select from the persons eligible under
Section 5.1 those who will receive Awards under the Plan;
 
(b)                                 To determine the type of Award granted, the
time or times at which Awards shall be granted and the number of shares of Stock
to be subject to each Award;
 
(c)                                  To determine the Fair Market Value of
shares of Stock pursuant to the terms of the Plan;
 
(d)                                 To determine the terms, conditions and
restrictions applicable to each Award (which need not be identical) and any
shares of Stock acquired pursuant thereto, including, without limitation,
(i) the exercise or purchase price of shares of Stock pursuant to any Award;
(ii) the method of payment for shares purchased pursuant to any Award; (iii) the
method for satisfaction of any tax withholding obligation arising in connection
with an Award, including by the withholding or delivery of shares of Stock;
(iv) the timing, terms and conditions of the exercisability or vesting of any
Award or any shares acquired pursuant thereto; (v) the time of the expiration of
any Award, (vi) the effect of the Participant’s termination of Service on any of
the foregoing; and (vii) all other terms, conditions and restrictions applicable
to any Award or shares of Stock acquired pursuant thereto not inconsistent with
the terms of the Plan;
 
(e)                                  To determine whether an Award will be
settled in shares of Stock, cash, or in any combination thereof;
 
(f)                                    To approve from time to time the form of
any documents, including but not limited to one or more forms of Award Agreement
as it deems advisable for use in the operation and administration of the Plan;
 
(g)                                 To amend, modify, extend, cancel or renew
any Award or to waive any restrictions or conditions applicable to any Award or
any shares acquired upon the exercise thereof;
 
(h)                                 To accelerate, continue, extend or defer the
exercisability of any Award or the vesting of any shares acquired upon the
exercise thereof, including with respect to the period following a Participant’s
termination of Service;
 
(i)                                     To prescribe, amend or rescind rules,
guidelines and policies relating to the Plan, or to adopt sub-plans or
supplements to, or alternative versions of, the Plan, including, without
limitation, as the Committee deems necessary or desirable to comply with the
laws or regulations of or to accommodate the tax policy, accounting principles
or custom of, foreign jurisdictions whose citizens may be granted Awards; and
 
(j)                                     To correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award Agreement and
to make all other determinations and take such other actions with respect to the
Plan or any Award as the Committee may deem advisable to the extent not
inconsistent with the provisions of the Plan or applicable law.
 
In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the Articles of
Incorporation and By-Laws of the Company and any applicable state corporate
law.  All questions of interpretation of the Plan, of any Award Agreement or of
any other form of agreement or other document employed by the Company in the
administration of the Plan or of any Award shall be determined by the Committee
and such determinations shall be final,




--------------------------------------------------------------------------------




binding and conclusive upon all persons having an interest in the Plan or such
Award.  Any and all actions, decisions and determinations taken or made by the
Committee in the exercise of its discretion pursuant to the Plan, an Award
Agreement or other agreement thereunder shall be final, binding and conclusive
upon all persons having an interest therein.
 
3.3                                             Delegation By Committee.  Except
to the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members and may delegate all or any portion
of its responsibilities and powers to any Officer selected by it; provided it
may not delegate authority to grant Awards to Insiders except to the extent such
delegation complies with Rule 16b-3.  To the extent the Committee delegates
authority to any Officer, or any sub-committee containing one or more Officers,
to grant Awards to Employees, who are not Insiders, such Officer shall not
participate in any decision regarding any grant of an Award to himself or
herself.  Any allocation or delegation of authority by the Committee may be
revoked by the Committee at any time.
 
3.4                                             Information to be Furnished to
Committee.  The Company and Member Companies shall furnish the Committee with
such data and information as it determines may be required for it to discharge
its duties. The records of the Company and Member Companies as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect.  Participants and other persons entitled to benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.
 
4.                                      Shares Subject to Plan.
 
4.1                                             Maximum Number of Shares
Issuable.  Subject to adjustment as provided in Sections 4.2 and 4.5, the
aggregate number of shares of Stock that may be delivered under the Plan to
Participants and their beneficiaries shall be equal to the sum of (i) Four
Million (4,000,000) shares of Stock; (ii) any shares of Stock available for
future awards under the Prior Plans after the Approval Date; and (iii) any
shares of Stock that are represented by awards granted under the Prior Plans
which are forfeited, expire or are cancelled without delivery of shares of
Stock, or which result in the forfeiture of the shares of Stock back to the
Company, after the Approval Date.  The shares of Stock to which Stock Awards may
be made shall consist of currently authorized but unissued shares, treasury
shares, shares of Stock acquired by the Company, including shares purchased on
the open market or in private transactions, or any combination thereof.
 
4.2                                             Share Counting.  To the extent
any shares of Stock of an outstanding Stock Award are not delivered to a
Participant or beneficiary because for any reason all or part of a Stock Award
is forfeited or cancelled, or if shares of Stock acquired pursuant to a Stock
Award subject to forfeiture or repurchase are forfeited or repurchased by the
Company for an amount not greater than the Participant’s purchase price, then
the shares of Stock allocable to the terminated portion of such Stock Award or
such forfeited or repurchased shares of Stock shall not be deemed to have been
delivered for purposes of determining the aggregate number of shares of Stock
under Section 4.1 that may be delivered to Participants and their
beneficiaries.  Shares of Stock shall not be deemed to have been delivered
pursuant to the Plan with respect to any portion of a Stock Award that is
settled in cash.  If the exercise price of any Option granted under the Plan or
a Prior Plan is paid by tender to the Company, or attestation to the ownership,
of shares of Stock owned by the Participant, or by means of a Net-Exercise,
solely the net number of shares of Stock actually delivered to the Participant
shall be deemed delivered for purposes of determining the maximum number of
shares deliverable under Section 4.1.  Shares of Stock withheld or reacquired by
the Company in satisfaction of tax withholding obligations pursuant to
Section 15 shall again be available for delivery under the Plan and shall not
reduce the number of shares available under Section 4.1.
 




--------------------------------------------------------------------------------




4.3                                             Limitations.  The following
limitations are imposed on the applicable Awards granted under the Plan:
 
(a)                                            The maximum aggregate number of
shares of Stock available to grant Incentive Stock Options to Employees shall be
Nine Hundred Thousand (900,000) shares. To the extent required under the Code,
the maximum number of shares of Stock available to grant Incentive Stock Options
shall not be adjusted as required under Section 4.2 of the Plan.
 
(b)                                             The maximum number of shares
available to grant Options or Stock Appreciation Rights to any one individual
shall be Nine Hundred Thousand (900,000) shares during any one fiscal year
period.  If an Option is granted in tandem with a Stock Appreciation Right, such
that the exercise of the Option or Stock Appreciation Right with respect to a
share of Stock cancels the tandem Stock Appreciation Right or Option right,
respectively, with respect to such share, the tandem Option and Stock
Appreciation Right with respect to each share of Stock shall be counted as
covering but one share of Stock for purposes of applying the limitations of this
paragraph (b).
 
(c)                                             No more than Five Hundred
Thousand (500,000) shares of Stock may be subject to Restricted Stock Awards and
Restricted Stock Units granted to any one individual during any one fiscal year
period.  If, after shares have been earned, the delivery is deferred, any
additional shares attributable to dividends during the deferral period shall be
disregarded.
 
(d)                                           No more than Five Million Dollars
($5,000,000)  may be subject to Performance Unit Awards granted to any one
individual during any one fiscal year period.  If, after amounts have been
earned with respect to Performance Unit Awards, the delivery of such amounts is
deferred, any additional amounts attributable to earnings during the deferral
period shall be disregarded.
 
(e)                                             For Option grants to
Non-Employee Directors under Section 6.7 of the Plan, no more than One Million
Five Hundred Thousand (1,500,000) shares of Stock shall be available for such
grants and the number of shares subject to Options granted to each Non-Employee
Director on each Grant Date (as defined under Section 6.7) shall be Twenty-Seven
Thousand (27,000); provided, however, that the Board may reduce this amount or
adopt a formula to determine the number of shares subject to Options to be
granted; provided, further, that the number of such shares may not be increased
over Twenty-Seven Thousand (27,000) without shareholder approval.  Options which
may be granted to Non-Employee Directors pursuant to Section 6.7 of the Plan are
in addition to any Options which may also be issued to such Non-Employee
Directors in lieu of annual fee payments under this Plan.
 
(f)                                             The foregoing limitations will
be adjusted proportionately in connection with any adjustments described in
Section 4.5 below.
 
4.4                                                                                          Adjustments
for Changes in Capital Structure.  The existence of the Plan, any Award or any
Award Agreement shall not affect or restrict the right or power of the Company
or its shareholders to make or authorize a corporate transaction or event such
as a stock dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination or other similar
corporate transaction or event affecting the Stock with respect to which Awards
have been or may be issued under the Plan (any such transaction or event, a
“Transaction”).  To prevent the dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, in the event of any
change to the Stock effected without receipt of consideration through a
Transaction, then the Committee shall, in such manner as the Committee deems
equitable: (A) make a proportionate adjustment in (a) the maximum number and
type of securities as to which Awards may be granted under this Plan, (b) the
number and type of securities subject to outstanding Awards, (c) the grant or
exercise price with respect to any such Award, (d) the performance targets and
goals appropriate to any outstanding Awards, and (e) the per individual
limitations on the number of securities that maybe awarded under the Plan (any
such adjustment, an “Antidilution Adjustment”); provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such




--------------------------------------------------------------------------------




adjustment would cause such Options to violate Section 422(b) of the Code or any
successor provision; with respect to all Options, no such adjustment shall be
authorized to the extent that such adjustment violates the provisions of
Treasury Regulation 1.424-1; with respect to all Awards, no adjustment shall be
authorized to the extent such adjustment would violate Section 409A or any
successor provisions; with respect to all Awards, no such adjustment shall
violate the requirements applicable to Awards intended to qualify for exemption
under Section 162(m) of the Code; and the number of shares of Stock subject to
any Award denominated in shares shall always be a whole number; or (B) cause any
Award outstanding as of the effective date of the Transaction to be cancelled in
consideration of a cash payment or alternate Award (whether from the Company or
another entity that is a participant in the Transaction) or a combination
thereof made to the holder of such cancelled Award substantially equivalent in
value to the fair market value of such cancelled Award.  The determination of
fair market value shall be made by the Committee or the Board, as the case may
be, in their sole discretion.  Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
the exercise price per share shall be rounded up to the nearest whole cent.  In
no event may the exercise price of any Award be decreased to an amount less than
the par value, if any, of the stock subject to the Award.  For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as effected without receipt of consideration by the Company. Any
adjustments made hereunder shall be binding on all persons having an interest
herein.
 
5.                                      Eligibility.
 
5.1                                             Persons Eligible for Awards. 
Employees, Consultants and Directors are eligible to receive Awards under the
Plan.  Notwithstanding the foregoing, Incentive Stock Options may be granted
solely to Employees; solely Non-Employee Directors may be granted Options under
Section 6.7 of the Plan; and Performance Bonuses may be granted solely to
Covered Employees.  In the case of the grant of an Incentive Stock Option, a
person who owns more than 10% of the total combined voting power of all classes
of outstanding stock of the Company or a Parent Corporation or any Subsidiary
Corporation shall not be eligible to hold such Incentive Stock Option unless
(i) the exercise price of such Incentive Stock Option is at least 110% of the
Fair Market Value of a share of Stock on the date of grant, and (ii) such
Incentive Stock Option by its terms is not exercisable after the expiration of
five years from the date of grant.  For purposes of the previous sentence, in
determining stock ownership, the attribution rules of Section 424(d) of the Code
shall be applied.
 
5.2                                             Participation in Plan.  Awards
are granted solely at the discretion of the Committee.  Eligible persons may be
granted more than one Award.  However, eligibility in accordance with this
Section shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.
 
6.                                      Stock Options.
 
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  The provisions of the various Award Agreements entered into under
the Plan need not be identical.  The Award Agreement shall also specify whether
the Option is an Incentive Stock Option or a Nonstatutory Stock Option.  If an
Option is not designated as an Incentive Stock Option, then the Option shall be
a Nonstatutory Stock Option.  No Option shall provide for payment of Dividend
Equivalents.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
6.1                                             Exercise Price.  Except as
otherwise provided in Section 5.1 of the Plan, the exercise price for each
Option shall be established in the discretion of the Committee; provided,
however, that the exercise price per share for an Option shall be not less than
one hundred percent (100%) of the Fair Market Value of a share of Stock on the
effective date of grant of the Option.  Repricing of Options after the date of
grant shall not be permitted.  Notwithstanding the foregoing, an Option may be
granted




--------------------------------------------------------------------------------




with an exercise price lower than the minimum exercise price set forth above if
such Option is granted pursuant to an assumption or substitution for another
option in a manner that would qualify under the provisions of Section 424(a) of
the Code.
 
6.2                                             Exercisability and Term of
Options.  Options shall be exercisable at such time or times, or upon such event
or events, and subject to such terms, conditions, Performance Criteria and
restrictions as shall be determined by the Committee and set forth in the Award
Agreement evidencing such Option; provided, however, that no Option shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Option.  Subject to the foregoing, unless otherwise specified by
the Committee in an Award Agreement, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.  Notwithstanding the
foregoing, no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act shall be first exercisable for any
shares of Stock until at least six months following the date of grant of the
Option.
 
6.3                                             $100,000 Limitation.  To the
extent that the aggregate Fair Market Value of shares of Stock (at the time of
grant) with respect to which Incentive Stock Options are exercisable for the
first time by an Employee in any one calendar year exceeds One Hundred Thousand
Dollars ($100,000), the Options or portion of such Options that exceed such
limitation (applied in the order in which the Options are granted) shall be
treated as Nonstatutory Stock Options notwithstanding any contrary provision in
the Award Agreement(s).
 
6.4                                             Payment of Exercise
Price.  Except as otherwise provided below, the full exercise price for the
shares of Stock being exercised must be paid in cash or by check or cash
equivalents on the date of exercise.  The Committee may approve and set forth in
an Award Agreement additional forms of payment, which may include any one, or a
combination of, the following:
 
(a)                                  Tender or Attestation of Shares.  All or
part of the exercise price of an Option may be paid by tendering, either by
actual delivery or by attestation, shares of Stock already owned by the
Participant.  The Committee shall determine in its sole discretion from time to
time the acceptable methods of tendering or attesting to shares of Stock to pay
all or part of the exercise price of an Option.  For purposes of determining the
amount of the exercise price satisfied through tender or attestation of shares,
the shares shall be valued on the date the shares are tendered or attested to in
the method approved by the Committee.
 
(b)                                 Broker Assisted Cashless Exercise.  To the
extent the Company has established and maintains a cashless exercise program
with a securities brokerage firm, a Participant may exercise an Option through a
cashless exercise in accordance with the policies and procedures established
from time to time in the sole discretion of the Committee.  The Company
reserves, at any and all times, the right, in the Company’s sole and absolute
discretion, to establish, decline to approve or terminate any program or
procedures for the exercise of Options by means of a cashless exercise,
including with respect to one or more Participants specified by the Company
notwithstanding that such program or procedures may be available to other
Participants.
 
(c)                                  Net Exercise.  By delivering to the Company
a properly executed notice, in the form approved by the Committee from time to
time in its sole discretion, electing a Net Exercise.
 
 
(d)                                 Other Methods.  The exercise price may be
paid using such other methods of payment as the Committee, in its sole
discretion, deems appropriate from time to time.
 
6.5                     Effect of Termination of Service.
 




--------------------------------------------------------------------------------




(a)                                  Option Exercisability.  Subject to earlier
termination of the Option as otherwise provided herein and unless otherwise
provided by the Committee in an Award Agreement, an Option shall terminate
immediately upon the Participant’s termination of Service to the extent that it
is then unvested and shall be exercisable after the Participant’s termination of
Service to the extent it is then vested only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:
 
(i)                                                 Disability.  If the
Participant’s Service terminates because of the Disability of the Participant,
the Option, to the extent unexercised and exercisable for vested shares on the
date on which the Participant’s Service terminated, may be exercised by the
Participant (or the Participant’s guardian or legal representative) at any time
prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the date of
expiration of the Option’s term as set forth in the Award Agreement evidencing
such Option.
 
(ii)                                              Death.  If the Participant’s
Service terminates because of the death of the Participant, then the Option, to
the extent unexercised and exercisable for vested shares on the date on which
the Participant’s Service terminated, may be exercised by the Participant’s
legal representative or other person who acquired the right to exercise the
Option by reason of the Participant’s death at any time prior to the expiration
of twelve (12) months after the date on which the Participant’s Service
terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option.
 
(iii)                                           Termination for Cause. 
Notwithstanding any other provision of the Plan to the contrary, if the
Participant’s Service is terminated for Cause or if, following the Participant’s
termination of Service and during any period in which the Option otherwise would
remain exercisable, the Participant engages in any act that would constitute
Cause, the Option shall terminate in its entirety and cease to be exercisable
immediately upon such termination of Service or such act.
 
(iv)                                          Other Termination of Service.  If
the Participant’s Service terminates for any reason, except Disability, death or
Cause, the Option, to the extent unexercised and exercisable for vested shares
on the date on which the Participant’s Service terminated, may be exercised by
the Participant at any time prior to the expiration of three (3) months after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option.
 
(b)                                 Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, if the exercise of an Option within the
applicable time periods set forth in Section 6.5(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until thirty
(30) days after the date such exercise first would no longer be prevented by
such provisions, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option.
 
6.6                                             Transferability of
Options.  Except as otherwise provided in Section 6.7 below, during the lifetime
of the Participant, an Option shall be exercisable only by the Participant or
the Participant’s guardian or legal representative.  An Option shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiaries, except transfer by will or by the laws of
descent and distribution or by beneficiary form filed with the Company pursuant
to Section 19.5 of the Plan.  Notwithstanding the foregoing, to the extent
permitted by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option, an Option shall be assignable or transferable
by gift or domestic relations order to a Participant’s “family members” as
permitted in the General Instructions to Form S-8 under the Securities Act.
 
6.7                     Non-Employee Director Options.
 




--------------------------------------------------------------------------------




(a)                                  Grant Dates.  In the event the Committee
(or if required by applicable law, the Board) determines to provide for
Non-Employee Director Stock Options, such Options shall be granted automatically
to each Non-Employee Director on the business day following each year’s annual
shareholders meeting date (the “Grant Date”); provided, however, in any event a
grant to a Non-Employee Director who was an Employee at any time during the same
calendar year as the Grant Date shall be made solely at the discretion of the
Committee.  Any Non-Employee Director first elected as a Director after the
Grant Date but before the next annual shareholders meeting shall be granted an
Option as the Board shall determine in its sole discretion, but in any case
covering no more than twice the number of shares granted to Non-Employee
Directors on the most recent Grant Date.  The Grant Date for an Option granted
to a newly elected Non-Employee Director shall be the date of such Director’s
election to the Board, and the exercise price of such Option shall be the Fair
Market Value of a share of Stock on such Grant Date.
 
(b)                                  Exercise Price.  The exercise price per
share of Stock covered by each Non-Employee Director Option shall be the Fair
Market Value on the Grant Date for a share of Stock.  Repricing of Non-Employee
Director Options after the Grant Date shall not be permitted.
 
(c)                                  Term.  Unless otherwise determined by the
Committee, Non-Employee Director Options shall vest and become exercisable
immediately, subject to the provisions of the Plan.  Except as otherwise
provided in Section 6.7(d), Non-Employee Director Options will expire ten
(10) years after the Grant Date.
 
(d)                                  Termination.  In the event that a
Non-Employee Director’s Service on the Board ceases due to death, disability or
Retirement, all outstanding options then held by the Director shall remain
exercisable for a period of ten (10) years after the date such option is
granted.  Retirement shall mean resignation from the Board after completing
seven (7) years of Service and attaining age 59 1/2.  Except as otherwise
provided by the Board, in the event that a Non-Employee Director’s Service on
the Board ceases due to resignation, or other voluntary removal, vested and
exercisable shares shall remain exercisable for a period of one (1) year
following the cessation of Service.  In any event, if a Non-Employee Director is
involuntarily removed for breach of duty or other Cause, all vested and
exercisable Non-Employee Director Options are immediately forfeit.  For purposes
of this Section 6.7, the Committee will determine in its sole discretion whether
a Non-Employee Director has terminated Service due to disability.
 
(e)                                  Nonstatutory Stock Options.  Options
granted under this Section 6.7 of the Plan shall be solely Nonstatutory Stock
Options.
 
(f)                                    Transferability.  Subject to Board
approval, the Board may provide that all or a portion of a Non-Employee Director
Option may be granted upon terms that permit transfer of the Option in a form
and manner determined by the Board.  Any person to whom a Non-Employee Director
Option is transferred pursuant to this Section 6.7(f) shall agree in writing to
be bound by the terms of the Plan and the Award Agreement for such Non-Employee
Director Option as if such transferee had been the original grantee thereto and
to execute and/or deliver to the Board any documents as may be requested by the
Board from time to time.
 
(g)                                 Exercise/Notices.  Notwithstanding any
provision to the contrary in this Section 6, exercise of a Non-Employee Director
Option shall be made solely by written notice delivered to the Secretary of the
Company.  Any written notice required with respect to a Non-Employee Director
Option shall be addressed to the Secretary of the Company and shall become
effective when it is received by the Company.
 
7.                                      Stock Appreciation Rights.
 




--------------------------------------------------------------------------------




Subject to the terms and conditions of the Plan, Stock Appreciation Rights shall
be evidenced by Award Agreements specifying the terms and conditions for such
Award in such form as the Committee shall from time to time establish.  The
provisions of the various Award Agreements entered into under the Plan need not
be identical.  The Award Agreement for a Stock Appreciation Right will set forth
the exercise price, term of the Stock Appreciation Right, the conditions of
exercise, vesting and such other terms and conditions as the Committee shall
determine in its sole discretion.  A Stock Appreciation Right may be granted
alone, in addition to other Awards or in tandem with an Option.  No Stock
Appreciation Award shall provide for the payment of Dividend Equivalents.  Award
Agreements evidencing Stock Appreciation Rights may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
7.1                                             Exercise Price.  The exercise
price of each Stock Appreciation Right shall be established by the Committee or
shall be determined by a method established by the Committee at the time the
Stock Appreciation Right is granted; except that the exercise price shall not be
less than 100% of the Fair Market Value of a share of Stock on the date of
grant.  Repricing of Stock Appreciation Rights after the date of grant shall not
be permitted.
 
7.2                                             Term.  No Stock Appreciation
Right shall be exercisable after the expiration of ten (10) years from the date
of its grant or such shorter period specified in the Award Agreement.
 
7.3                                             Exercise of Stock Appreciation
Right.  Stock Appreciation Rights shall be exercised by providing written or
electronic notice to the Company based on such terms and conditions as shall be
set forth in the Award Agreement in the sole discretion of the Committee.
 
7.4                                             Payment Under Stock Appreciation
Right.  Upon exercise of a Stock Appreciation Right, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying together (a) and (b) below:
 
(a)                                  The difference between the Fair Market
Value of a share of Stock on the date of exercise and the Fair Market Value of a
share of Stock on the date of grant of the Stock Appreciation Right.
 
(b)                                  The number of shares of Stock with respect
to which the Stock Appreciation Right is being exercised.
 
At the discretion of the Committee, settlement upon exercise of all or part of a
Stock Appreciation Right may be paid in cash, in shares of Stock, or in any
combination of both.
 
7.5                                             Tandem with Options.  A Stock
Appreciation Right granted in tandem with an Option may be granted at the same
time as the Option and shall cover the same or a different number of shares of
Stock as the tandem Option but shall have the same exercise price and be
exercisable at the same time and to the same extent as the tandem Option.  Upon
exercise of a Stock Appreciation Right granted in tandem with an Option, the
related Option shall be cancelled automatically to the extent of the number of
the shares of Stock exercised in the tandem Stock Appreciation Right, and if an
Option granted in tandem with a Stock Appreciation Right is exercised, the
tandem Stock Appreciation Right shall be cancelled automatically to the extent
of the number of shares of Stock exercised in the tandem Option.
 
7.6                                             Termination of Service.  In the
event of a Participant’s termination of Service, the Participant may exercise
his or her Stock Appreciation Right to the extent set forth in the Award
Agreement, but in no event after the date the term of such Stock Appreciation
Right expires.  If, after termination of Service, a Participant does not
exercise his or her Stock Appreciation Right within the time period specified in
the Award Agreement or by the applicable expiration date, the Stock Appreciation
Right shall terminate.
 




--------------------------------------------------------------------------------




8.                                      Restricted Stock Awards.
 
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  Restricted Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more performance goals.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
 
8.1                                             Vesting and Restrictions on
Transfer.  Shares of Stock issued pursuant to any Restricted Stock Award shall
be made subject to Vesting Conditions based upon the satisfaction of such
Service requirements, conditions, restrictions or performance goals as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award.  Subject to the provisions of Section 14 of the Plan, Vesting
Conditions that are performance based shall not lapse for a minimum period of
one (1) year, and Vesting Conditions that are non-performance-based shall not
lapse in full for a minimum period of three (3) years.  Non-performance-based
Vesting Conditions may lapse ratably over such three (3) year period as
determined in the discretion of the Committee and set forth in an Award
Agreement.  During any period in which shares acquired pursuant to a Restricted
Stock Award remain subject to Vesting Conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of other than as
permitted under Sections 4.5 or 14 of the Plan or in the applicable Award
Agreement.  The Committee, in its discretion, may provide in an Award Agreement
that upon the occurrence of one or more events or conditions that all or part of
the Vesting Conditions shall be satisfied early and that the transfer
restrictions shall lapse with respect to all or part of the shares of Stock
subject to the Award.  The Committee, in its discretion, may provide in any
Award Agreement evidencing a Restricted Stock Award that, if the satisfaction of
Vesting Conditions with respect to any shares subject to such Restricted Stock
Award would otherwise occur on a day on which the sale of such shares would
violate the provisions of the Insider Trading Policy, then satisfaction of the
Vesting Conditions automatically shall be determined on the next trading day on
which the sale of such shares would not violate the Insider Trading Policy. 
Upon request by the Company, each Participant shall execute any agreement
evidencing the transfer restrictions under this Section 8 prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates or appropriate legends evidencing any such
transfer restrictions.
 
8.2                                             Voting Rights; Dividends and
Distributions.  Except as provided in this Section 8.2, Section 8.3 and any
Award Agreement, during any period in which shares acquired pursuant to a
Restricted Stock Award remain subject to Vesting Conditions, the Participant
shall have all of the rights of a shareholder of the Company holding shares of
Stock, including the right to vote such shares and to receive all dividends and
other distributions paid with respect to such shares.  However, in the event of
a dividend or distribution paid in shares of Stock or other property or any
other adjustment made upon a change in the capital structure of the Company as
described in Section 4.5, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions and transfer restrictions as
the shares subject to the Restricted Stock Award with respect to which such
dividends or distributions were paid or adjustments were made.  To the extent
that any portion of a Restricted Stock Award is contingent on the achievement of
one or more Vesting Conditions, then any cash dividends payable with respect to
shares of Stock subject to the Restricted Stock Award shall be held by the
Company and shall not be paid to the Participant unless such shares of Stock
become vested under the terms of the Restricted Stock Award.
 
8.3                                             Effect of Termination of
Service.  Unless otherwise provided by the Committee in the Award Agreement
evidencing a Restricted Stock Award, if a Participant’s Service terminates for
any reason, whether voluntary or involuntary (including the Participant’s death
or disability), then the Participant shall forfeit to the Company any shares
acquired by the Participant pursuant to a Restricted




--------------------------------------------------------------------------------




Stock Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
 
8.4                                             Nontransferability of Restricted
Stock Award Rights.  Rights to acquire shares of Stock pursuant to a Restricted
Stock Award shall not be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance or garnishment by
creditors of the Participant or the Participant’s beneficiaries, except transfer
by will or the laws of descent and distribution or by a valid beneficiary
designation filed with the Company pursuant to Section 19.5 of the Plan.  All
rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.
 
9.                                      Restricted Stock Unit Awards.
 
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  The Company may settle payment
under a Restricted Stock Unit in cash, shares of Stock or a combination of
both.  Award Agreements evidencing Restricted Stock Units may incorporate all or
any of the terms of the Plan by reference and shall comply with and be subject
to the following terms and conditions:
 
9.1                                             Grant of Restricted Stock Unit
Awards.  Restricted Stock Unit Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more performance goals.
 
9.2                                             Purchase Price.  No monetary
payment (other than applicable tax withholding, if any) shall be required as a
condition of settling a Restricted Stock Unit Award, the consideration for which
shall be services actually rendered to a Member Company or for its benefit. 
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Member Company or for its benefit having a value not less than the
par value of the shares of Stock issued upon settlement of the Restricted Stock
Unit Award.
 
9.3                                             Vesting.  Restricted Stock Unit
Awards may be made subject to Vesting Conditions based upon the satisfaction of
such Service requirements, conditions, restrictions or performance goal as shall
be established by the Committee and set forth in the Award Agreement evidencing
such Award.  Subject to the provisions of Section 14 of the Plan, Vesting
Conditions that are performance based shall not lapse for a minimum period of
one (1) year, and Vesting Conditions that are non-performance-based shall not
lapse in full for a minimum period of three (3) years.  Non-performance-based
Vesting Conditions may lapse ratably over such three (3) year period as
determined in the discretion of the Committee and set forth in an Award
Agreement.  The Committee, in its discretion, may provide in an Award Agreement
that upon the occurrence of one or more events or conditions that all or part of
the Vesting Conditions shall be satisfied early.  The Committee, in its
discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that if the satisfaction of Vesting Conditions with respect to any
shares subject to the Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Insider Trading Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Insider
Trading Policy.
 
9.4                                             Voting Rights, Dividend
Equivalent Rights and Distributions.  Participants shall have no voting rights
with respect to shares of Stock represented by Restricted Stock Units until the
date of the issuance of such shares (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company).  However, the Committee, in its discretion, may provide in the Award
Agreement evidencing any Restricted Stock Unit Award that the Participant shall
be entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Stock during the period beginning on the date such Award is granted
and ending, with respect to each share subject to the Award,




--------------------------------------------------------------------------------




on the earlier of the date the Award is settled or the date on which it is
terminated.  Such Dividend Equivalent Rights, if any, shall be paid by crediting
the Participant with additional whole Restricted Stock Units as of the date of
payment of such cash dividends on Stock.  The number of additional Restricted
Stock Units (rounded down to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of the Stock on such date.  Such additional Restricted Stock Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as the Restricted Stock Units originally
subject to the Restricted Stock Unit Award.  In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.5, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.
 
9.5                                             Effect of Termination of
Service.  Unless otherwise provided by the Committee and set forth in the Award
Agreement evidencing a Restricted Stock Unit Award, if a Participant’s Service
terminates for any reason, whether voluntary or involuntary (including the
Participant’s death or disability), then the Participant shall forfeit to the
Company any Restricted Stock Units pursuant to the Award which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service.
 
9.6                                             Settlement of Restricted Stock
Unit Awards.  Unless otherwise set forth by the Committee in an Award Agreement,
on the date on which Vesting Conditions lapse or are otherwise satisfied with
respect to Restricted Stock Units, the Company shall issue to a Participant one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 4.5) or the
cash equivalent of the Fair Market Value of such share of Stock for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any.
 
9.7                                             Nontransferability of Restricted
Stock Unit Awards.  The right to receive shares or payment pursuant to a
Restricted Stock Unit Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiaries,
except transfer by will or by the laws of descent and distribution or by filing
a valid beneficiary designation with the Company pursuant to Section 19.5 of the
Plan.  All rights with respect to a Restricted Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
 
10.                               Performance Bonuses.
 
10.1                          Committee Certification.  As soon as reasonably
practicable after the end of each Performance Period for any Performance Bonus
intended to be “grandfathered” for purposes of Section 162(m), the Committee
shall determine whether the stated performance goal(s) for a Covered Employee
have been attained and the amount of the Performance Bonus to be paid to each
Covered Employee for such Performance Period and shall certify such
determinations in writing.  The Committee, in determining the amount of
Performance Bonus actually paid to a Covered Employee, shall not have the
discretion to increase the amount of the Performance Bonus that otherwise would
be payable upon the attainment of the performance goals but may decrease the
amount of such Performance Bonus in its sole discretion.  Notwithstanding the
foregoing, this paragraph shall in no way be construed to preclude the Committee
from awarding separate discretionary cash bonuses based on achievements by a
Covered Employee that are not related to the attainment of the performance goals
upon which payment of the Performance Bonus is conditioned.




--------------------------------------------------------------------------------




 
10.2                           Payment of Performance Bonuses.  Subject to any
election duly and validly made by a Covered Employee with respect to the
deferral of all or a portion of his or her Performance Bonus that complies with
Section 409A, Performance Bonuses shall be paid in cash no later than the
15th day of the third month of the fiscal year of the Company immediately
following the end of the Performance Period; provided the Committee shall have
sole discretion to determine when during such period the payment shall be made.
 
10.3                           Compliance with Section 162(m).  As to any
Performance Bonuses paid under the Plan that are intended to be “grandfathered”
for purposes of Section 162(m), the terms of this Plan and any designation or
terms and conditions of any payment set forth by the Committee shall be
interpreted as necessary to comply with Section 162(m).
 
11.                               Performance Units.  Performance Units may be
granted as the right to a fixed or variable number of shares of Stock, a cash
payment for the value of such shares of Stock, or dollar denominated units
subject to such Vesting Conditions and time of payment as the Committee may
determine and as shall be set forth in an Award Agreement; provided; however,
that the Vesting Conditions shall not lapse for a minimum period of one
(1) year.  Performance Units may be paid upon attainment of the applicable
performance goals in the Award Agreement in shares of Stock, cash or a
combination thereof, as determined in the discretion of the Committee.
 
12.                               Other Awards.  The Committee shall have
authority to specify the terms and provisions of other forms of equity-based,
equity-related or cash Awards not described above which the Committee determines
to be consistent with the purposes of the Plan and the interests of the Company
and which may be granted in tandem with, or independent of, other Awards under
the Plan.
 
13.                               Standard Forms of Award Agreements.
 
13.1                                       Award Agreements.  Each Award shall
comply with and be subject to the terms and conditions set forth in the
appropriate form of Award Agreement approved by the Committee and as amended
from time to time.  Any Award Agreement may consist of an appropriate form of
notice of grant and a form of agreement incorporated therein by reference, or
such other form or forms, including electronic media, as the Committee may
approve from time to time.
 
13.2                                       Authority to Vary Terms.  The
Committee shall have the authority from time to time to vary the terms of any
standard form of Award Agreement either in connection with the grant or
amendment of an individual Award or in connection with the authorization of a
new standard form or forms; provided, however, that the terms and conditions of
any such new, revised or amended standard form or forms of Award Agreement are
not inconsistent with the terms of the Plan, the Code, or applicable law.
 
14.                               Change in Control.
 
14.1                           Assumption or Substitution.  Except as otherwise
specified in an applicable Award Agreement, separate employment agreement or
retention agreement, in the event of a Change in Control, each outstanding Stock
Award shall be assumed or an equivalent option or award substituted by the
successor corporation or a parent or subsidiary of the successor corporation. 
In the event that the successor corporation refuses to assume or substitute for
the Stock Awards, the Committee may, in its discretion, provide for (a) the
Participant to fully vest in and have the right to exercise the Option or Stock
Appreciation Right as to all of the shares of Stock, including shares as to
which it would not otherwise be vested or exercisable, (b) all restrictions and
conditions of any Restricted Stock Award or Restricted Stock Units held by such
Participant to lapse, and (c) all Performance Units and any Other Awards held by
such Participant to be deemed fully earned at the level determined in the sole
discretion of the Committee.  If in lieu of assumption or substitution in the
event of a Change in Control, a Stock




--------------------------------------------------------------------------------




Option or Stock Appreciation Right becomes fully vested and exercisable, the
restrictions and conditions on Restricted Stock Awards and Restricted Stock
Units lapse, and Performance Units and Other Awards are deemed fully earned at
the level determined in the sole discretion of the Committee, then the Committee
shall notify the Participant in writing or electronically of the change in the
Stock Award and that the Stock Award shall terminate fifteen (15) days from the
date of such notice (to the extent applicable). For the purposes of this
Section 14.1, the Stock Award shall be considered assumed if, following the
merger or sale of assets, the award confers the right to purchase or receive on
the same terms and conditions as the Stock Award, for each share of Stock
subject to the Stock Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Stock for each share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the Change in
Control is not solely common stock of the successor corporation or its parent,
the Committee may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise or settlement of the Stock
Award, for each share of Stock subject to the Stock Award, to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per share consideration received by holders of Stock in the Change in
Control.
 
14.2                           Accelerated Vesting.  In the event of a Change in
Control, the Committee may accelerate the vesting or exercisability of a Stock
Award in its sole discretion.  Unless otherwise set forth in an Award Agreement,
separate employment agreement or retention agreement, in the event of the
involuntary termination of an Employee’s Service with a Member Company not for
Cause within twenty-four months after a Change in Control of the Company, the
following shall occur: (i) all of such Employee’s outstanding Options and Stock
Appreciation Rights shall become vested and exercisable, (ii) all restrictions
and conditions of all Restricted Stock Awards and Restricted Stock Units held by
such Employee shall lapse and (iii) all Performance Units and any Other Awards
held by such Employee shall be deemed to be fully earned at the Participant’s
target level.
 
14.3                           Cash-Out of Stock Awards.  The Committee may, in
its discretion and without the consent of any Participant, determine that, upon
the occurrence of a Change in Control, each or any Stock Award or a portion
thereof outstanding immediately prior to the Change in Control and not
previously exercised or settled shall be canceled in exchange for a payment with
respect to each vested share (and each unvested share, if so determined by the
Committee) of Stock subject to such canceled Stock Award in (i) cash, (ii) stock
of a corporation or other business entity that is a party to the Change in
Control, or (iii) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the Fair Market Value of the consideration
to be paid per share of Stock in the Change in Control, reduced by the exercise
or purchase price per share, if any, under such Stock Award.  If any portion of
such consideration may be received by holders of Stock pursuant to the Change in
Control on a contingent or delayed basis, the Committee may, in its sole
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Committee’s good faith estimate of the
present value of the probable future payment of such consideration.  In the
event such determination is made by the Committee, the amount of such payment
(reduced by applicable withholding taxes, if any) shall be paid to Participants
in respect of the vested portions of their canceled Stock Awards as soon as
practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Stock Awards in accordance with the vesting
schedules applicable to such Stock Awards.
 
14.4                                       Federal Excise Tax Under Section 4999
of the Code.  Unless otherwise set forth by the express terms of an employment
or retention agreement between a Participant and a Member Company, in the event
that any acceleration of vesting pursuant to an Award and any other payment or
benefit received or to be received by a Participant would subject the
Participant to any excise tax pursuant to Section 4999 of the Code due to the
characterization of such acceleration of vesting, payment or benefit as an
“excess parachute payment” under Section 280G of the Code, then the amount of
any




--------------------------------------------------------------------------------




acceleration of vesting called for under the Award shall be reduced in order to
avoid such characterization and payment of any excise tax imposed under
Section 4999 of the Code.
 
15.                               Tax Withholding.
 
15.1                                       Tax Withholding in General.  The
Company shall have the right to deduct from any and all payments made under the
Plan, or to require the Participant, through payroll withholding, cash payment
or otherwise, to make adequate provision for, the federal, state, local and
foreign taxes, if any, required by law to be withheld by the Member Companies
with respect to an Award or the shares acquired pursuant thereto.  The Company
shall have no obligation to deliver shares of Stock, to release shares of Stock
from an escrow established pursuant to a Stock Award Agreement, or to make any
payment in cash under the Plan until the Member Companies’ tax withholding
obligations have been satisfied by the Participant.
 
15.2                                       Withholding in Shares.  The Company
shall deduct from the shares of Stock issuable to a Participant upon the
exercise or settlement of an Stock Award a number of whole shares of Stock
having a Fair Market Value, as determined by the Company, equal to the tax
withholding obligations of the Member Companies.  Upon the exercise, settlement,
or vesting of a Stock Award, all tax withholding shall be satisfied by deduction
of shares of Stock otherwise issuable to a Participant upon the exercise or
settlement of the Stock Award or, as applicable, by cancellation of a portion of
the shares of Stock that become vested under the Stock Award. The Fair Market
Value of any shares of Stock withheld or cancelled under this Section 15.2 shall
not exceed the amount determined by the minimum statutory withholding rates for
each applicable tax jurisdiction.
 
16.                               Compliance with Securities Law.
 
The grant of Stock Awards and the issuance of shares of Stock pursuant to any
Stock Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  In addition, no Stock Award may be exercised or shares issued
pursuant to an Stock Award unless (a) a registration statement under the
Securities Act shall at the time of such exercise or issuance be in effect with
respect to the shares issuable pursuant to the Stock Award or (b) in the opinion
of legal counsel to the Company, the shares issuable pursuant to the Stock Award
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to issuance of any
Stock, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.
 
17.                               Compliance with Section 409A.
 
All Options and Stock Appreciation Rights granted under the Plan are intended to
be exempt from Section 409A as stock rights granted with an exercise price not
less than the Fair Market Value of a share of Stock on the date of grant of the
Option or Stock Appreciation Right and the Plan and any Award Agreement or other
document evidencing a grant of an Option or Stock Appreciation Right shall be
interpreted as necessary to comply with Section 409A. Notwithstanding any
provision of the Plan or any Award Agreement to the contrary, any Award or
portion of an Award that is or becomes subject to Section 409A shall comply with
the following:
 
17.1                                       Awards Subject to Section 409A. 
Awards subject to Section 409A may include, but are not limited to:




--------------------------------------------------------------------------------




 
(a)                                  Any Nonstatutory Stock Option that permits
the deferral of compensation other than the deferral of recognition of income
until the exercise or transfer of the Option or the time the shares acquired
pursuant to the exercise of the option first become substantially vested.
 
(b)                                 Any Restricted Stock Unit, Performance Unit,
Performance Award or Other Award that provides by its terms that payment will be
made or the Award settled upon or after the occurrence of any event that will or
may occur later than the end of the Short-Term Deferral Period.
 
Subject to U.S. Treasury Regulations promulgated pursuant to Section 409A
(“Section 409A Regulations”) or other applicable guidance, the term “Short-Term
Deferral Period” means the period ending on the later of (i) the 15th day of the
third month following the end of the Company’s fiscal year in which the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture or (ii) the 15th day of the third month following the end of the
Participant’s taxable year in which the applicable portion of the Award is no
longer subject to a substantial risk of forfeiture.  For this purpose, the term
“substantial risk of forfeiture” shall have the meaning set forth in
Section 409A Regulations or other applicable guidance.
 
17.2                                       Fixed Payment Dates.  Except as
otherwise permitted or required by Section 409A Regulations or other applicable
guidance, no payment or other distribution in settlement of an Award or portion
of an Award subject to Section 409A may commence earlier than:
 
(a)                                  The Participant’s “separation from service”
(as defined by Section 409A Regulations, including the definition of “service
recipient” under Treasury Regulation § 1.409A-1(h)(3));
 
(b)                                 The date the Participant becomes “disabled”
(as defined by Section 409A Regulations);
 
(c)                                  The Participant’s death;
 
(d)                                 A specified time (or pursuant to a fixed
schedule) that is specified by the Committee upon the grant of an Award and set
forth in the Award Agreement evidencing such Award;
 
(e)                                  A change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company (as defined by Section 409A Regulations); or
 
(f)                                    The occurrence of an “unforeseeable
emergency” (as defined by Section 409A Regulations).
 
17.3                                       Specified Employees.  To the extent
that a Participant is a “Specified Employee” (as defined by Section 409A
Regulations) of the Company, distribution pursuant to Section 17.2(a) in
settlement of an Award subject to Section 409A shall be made on the first day of
the seventh month after the Participant’s separation from service (the “Delayed
Payment Date”) or, if earlier, the date of the Participant’s death.  All such
amounts that would, but for this paragraph, become payable prior to the Delayed
Payment Date shall be accumulated and paid on the Delayed Payment Date.  The
amount of any payment under an Award that is based on the Fair Market Value of a
share of Stock shall be determined at the time the Award vests pursuant to the
applicable Award Agreement and not at the time of the Delayed Payment Date.  No
interest shall be paid by the Company on any amount accumulated during the
period ending on the Delayed Payment Date.
 
17.4                                       No Acceleration of Distributions. 
Notwithstanding anything to the contrary herein, this Plan does not permit the
acceleration of the time or schedule of any distribution under this Plan




--------------------------------------------------------------------------------




pursuant to any Award or portion of an Award subject to Section 409A, except as
provided by Section 409A and Section 409A Regulations.
 
17.5                                       Interpretation.  To the extent any
Award granted under the Plan is subject to, or becomes subject to, Section 409A,
the terms of the Plan and the Award Agreement shall be interpreted as necessary
to comply with Section 409A and this Section 17.
 
18.                               Amendment or Termination of Plan.
 
The Committee may amend, suspend or terminate the Plan at any time; provided,
however, that any payment or distribution upon settlement of an Award subject to
Section 409A upon termination of the Plan shall comply with Section 409A
Regulations and all applicable guidance issued hereunder; provided, further, no
amendment of the Plan by the Committee shall become effective without approval
by the Company’s shareholders if such approval is required for compliance with
Rule 16b-3 or such other applicable federal or state laws, regulations or rules,
or the rules of any stock exchange or market system upon which the Stock may
then be listed.  No amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant; provided, however, that notwithstanding any provision of the Plan
or any Award Agreement to the contrary, the Committee may, in its sole and
absolute discretion and without the consent of any Participant, amend the Plan
or any Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A of the Code and all applicable
guidance promulgated thereunder.
 
19.                               Miscellaneous Provisions.
 
19.1               Forfeiture Events.
 
(a)                                  The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Such events may include, but
shall not be limited to, termination of Service for Cause or any act by a
Participant, whether before or after termination of Service, that would
constitute Cause for termination of Service.
 
(b)                                 If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, then any Participant who is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 and who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the twelve (12) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement.
 
(c)                                  To the extent required by the regulations
issued by the Securities and Exchange Commission under the Dodd-Frank Wall
Street Reform and Consumer Protection Act, executive officers of the Company
will be required to reimburse the Company for an incentive compensation that is
received from a payment or other settlement of an Award as required by such
regulations.
 
19.2                                       Provision of Information.  Each
Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s
shareholders.
 




--------------------------------------------------------------------------------




19.3                                       Rights as Employee, Consultant or
Director.  No person, even though eligible pursuant to Section 5, shall have a
right to be selected as a Participant, or, having been so selected, to be
selected again as a Participant.  Nothing in the Plan or any Award granted under
the Plan shall confer on any Participant a right to remain an Employee,
Consultant or Director or interfere with or limit in any way any right of a
Member Company to terminate the Participant’s Service at any time.  To the
extent that an Employee of a Member Company other than the Company receives an
Award under the Plan, that Award shall in no event be understood or interpreted
to mean that the Company is the Employee’s employer or that the Employee has an
employment relationship with the Company.
 
19.4                                       Rights as a Shareholder.  A
Participant shall have no rights as a shareholder with respect to any shares
covered by an Award until the date of the issuance of such shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 4.5 or another provision
of the Plan.
 
19.5                                       Beneficiary Designations.  A
Participant’s beneficiary shall be the person, persons, or entity designated by
the Participant on a properly completed beneficiary designation form submitted
to the Company.  Such designation may be changed by the Participant without the
consent of any previously designated beneficiary.  A beneficiary designation
will not become effective unless it is made on a form approved by the Company
and is received by the Company prior to the Participant’s death.
 
19.6                                       Delivery of Title to Shares.  Subject
to any governing rules or regulations, the Company shall issue or cause to be
issued the shares of Stock acquired pursuant to an Award and shall deliver such
shares to or for the benefit of the Participant by means of one or more of the
following: (a) by delivering to the Participant evidence of book entry shares of
Stock credited to the account of the Participant, (b) by depositing such shares
of Stock for the benefit of the Participant with any broker with which the
Participant has an account relationship, or (c) by delivering such shares of
Stock to the Participant in certificate form.
 
19.7                                       Fractional Shares.  The Company shall
not be required to issue fractional shares upon the exercise or settlement of
any Stock Award.  In lieu of issuing such fraction of a share of Stock, the
Company will be entitled to pay a Participant the Fair Market Value of such
fractional share on the business day immediately following the date the Stock
Award is exercised or vests.
 
19.8                                       Retirement and Welfare Plans. 
Neither Awards made under this Plan nor shares of Stock or cash paid pursuant to
such Awards shall be included as “compensation” for purposes of computing the
benefits payable to any Participant under any Member Company’s retirement plans
(both qualified and non-qualified) or welfare benefit plans unless such other
plan expressly provides that such compensation shall be taken into account in
computing such benefits.
 
19.9                                       Severability.  If any one or more of
the provisions (or any part thereof) of this Plan shall be held invalid, illegal
or unenforceable in any respect, such provision shall be modified so as to make
it valid, legal and enforceable, and the validity, legality and enforceability
of the remaining provisions (or any part thereof) of the Plan shall not in any
way be affected or impaired thereby.
 
19.10                                 No Constraint on Corporate Action. 
Nothing in this Plan shall be construed to: (a) limit, impair, or otherwise
affect the Company’s or another Member Company’s right or power to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets; or (b) limit the right or
power of the Company or another Member Company to take any action which such
entity deems to be necessary or appropriate.
 




--------------------------------------------------------------------------------




19.11                                 Unfunded Obligation.  Participants shall
have the status of general unsecured creditors of the Company.  Any amounts
payable to Participants pursuant to the Plan shall be unfunded and unsecured
obligations for all purposes.  No Member Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations.  The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder.  Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Member Company and a Participant, or otherwise create any
vested or beneficial interest in any Participant or the Participant’s creditors
in any assets of any Member Company.  The Participants shall have no claim
against any Member Company for any changes in the value of any assets which may
be invested or reinvested by the Company with respect to the Plan.
 
19.12                                 Choice of Law.  Except to the extent
governed by applicable federal law, the validity, interpretation, construction
and performance of the Plan and each Award Agreement shall be governed by the
laws of the Commonwealth of Virginia, without regard to its conflict of law
rules.
 
19.13                                 No Repricing.  Notwithstanding anything in
this Plan to the contrary, without prior approval of the Company’s shareholders,
no amendment or modification may be made to an outstanding Option or Stock
Appreciation Award, including, without limitation, by reducing the exercise
price or replacing any Option or Stock Appreciation Right with cash or another
Award when such amendment or modification would be treated as repricing under
the rules of the stock exchange on which the Company’s Stock is
listed; provided, however, that appropriate adjustments to Options and Stock
Appreciation Awards may be made as permitted under Section 4.5 of the Plan.
 
20.                               Shareholder Approval.  The Plan is subject to
approval of the Shareholders within twelve (12) months of the Effective Date.




